                     1   Frank C. Gilmore, Esq. (SBN 10052)
                         fgilmore@rssblaw.com
                     2   Cody M. Oldham, Esq. (SBN 14594)
                         coldham@rssblaw.com
                     3   ROBISON, SHARP, SULLIVAN & BRUST
                         71 Washington Street
                     4   Reno, Nevada 89503
                         Telephone:     (775) 329-3151
                     5   Facsimile:     (775) 329-7169
                         Attorneys for Defendant
                     6

                     7

                     8

                     9                          IN THE UNITED STATES DISTRICT COURT
                    10                                      DISTRICT OF NEVADA
                    11

                    12

                    13    MELINDA JAMES, an individual,                            Case No.: 2:18-cv-01398-JAD-CWF
                    14                   Plaintiff,
                    15    vs.                                                      STIPULATION AND ORDER TO
                                                                                   TO EXTEND THE DEADLINE TO
                    16    DAVID ANTHONY ALESSI, an individual,                     FILE OPPOSITION TO MOTION
                                                                                   FOR SUMMARY JUDGMENT
                    17                   Defendant.                                (FIRST REQUEST)
                    18
                                                                          /
                    19

                    20          COMES NOW Defendant, David Anthony Alessi (“Defendant”), by and through his
                    21   attorneys of record, Frank C. Gilmore, Esq. and Cody M. Oldham, Esq. of Robison, Sharp,
                    22   Sullivan & Brust and Plaintiff Melinda James (“Plaintiff”), by and through her attorney of record
                    23   Mark J. Bourassa, Esq. and Valerie Gray, Esq. of The Bourassa Law Group, and pursuant to LR
                    24   6-1, hereby stipulate to extend the deadline by which Defendant must file his Opposition to
                    25   Plaintiff’s Motion for Summary Judgment (ECF No. 42) from February 11, 2020 to February 21,
                    26   2020. The parties hereto request this specific extension of the deadline based on the fact that
                    27   counsel for Defendant will be arguing in the Ninth Circuit Court of Appeals in consecutive
                    28   weeks. So that Defendant will have appropriate time to review and respond to the Motion for
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                     1   Summary Judgment, Plaintiff’s counsel hereby agrees that Defendant’s time to file his
                     2   Opposition may be extended to February 21, 2020.
                     3          DATED this 11th day of February 2020.
                     4                                       ROBISON, SHARP, SULLIVAN & BRUST
                                                             71 Washington Street
                     5                                       Reno, Nevada 89503
                     6
                                                             By:     /s/ Cody M. Oldham
                     7                                       FRANK C. GILMORE, ESQ.
                                                             CODY M. OLDHAM, ESQ.
                     8                                       Attorneys for Defendant
                     9

                    10          DATED this 11th day of February 2020.
                    11                                       THE BOURASSA LAW GROUP
                                                             2350 W Charleston, Suite 100
                    12                                       Las Vegas, Nevada 89102
                    13
                                                             By:      /s/ Valerie Gray
                    14                                       MARK J. BOURASSA, ESQ.
                                                             VALERIE GRAY, ESQ.
                    15                                       Attorneys for Plaintiff
                    16

                    17                                                  ORDER
                    18          IT IS SO ORDERED,
                    19          Dated this_      day of                          , 2020.
                    20

                    21
                                                             ____________________________________________
                    22                                       UNITED STATES DISTRICT JUDGE
                    23                                       Dated: February 11, 2020.

                    24

                    25

                    26

                    27

                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
